Title: Horatio G. Spafford to Thomas Jefferson, 25 November 1814
From: Spafford, Horatio Gates
To: Jefferson, Thomas


          Respected Friend— Washington City, 11 Mo. 25, 1814.
          At length I have arrived in this city, exhausted with fatigue, having been travelling near 5 weeks. It is about 6 weeks since I crossed the St. Lawrence, on my return from Upper Canada, & I only rested one week at Albany. Under these circumstances, I regret to learn that it is much further than I had supposed, to Monticello. The winter is also approaching, & I feel in haste to return to the north. My wife writes me that on the 19th, it Snowed hard all day at Albany; & on the 20th was very cold. Still, could I know of thy being at home, & willing to spare some time for me, I could hardly persuade myself to return without seeing thee. Should it be so, please inform me, & to direct the best route & method of going to Monticello. My good friend the Vice President, is much missed by me. I have just returned from the Presidents’—he is unwell, confined to his room. I saw him, however, & he recieved me with kindness. I should like to belong to the number of his friends in this city, & the scanty number of those who cherish the interests of the country, with a good, hearty, old fashioned zeal. And I have the vanity to suppose I could do considerable toward promoting its cause. On this subject, I want to converse freely with thee. Pray have the goodness to let me hear from thee, as soon as may be practicable; & accept the assurances of my high esteem.
          Horatio Gates Spafford.
         